Citation Nr: 9912500	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  94-07 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


REMAND

The appellant had active duty from October 1967 to May 1969.  
The record contains several diagnoses of PTSD; the 
appellant's service record reveals that he was in Vietnam 
from May 1968 to May 1969; and a Department of Veterans 
Affairs (VA) medical record dated March 10, 1993, attributes 
the PTSD symptoms for which treatment was sought on that date 
to a flashback from Vietnam.  Accordingly, it appears this 
claim is plausible, and VA has a duty to assist the 
appellant.  38 U.S.C.A.  § 5107(a) (West 1991).  

In a decision dated in May 1996, the Board of Veterans' 
Appeals (Board) remanded this matter for several reasons.  
The RO was directed to obtain a psychiatric examination by a 
board of two (2) psychiatrists to determine the diagnosis of 
any psychiatric disorders, including PTSD if present; if PTSD 
was present, the stressor(s) supporting that diagnosis were 
to be identified.  Contrary to the statements that appear in 
the December 1998 rating decision and SSOC, the performance 
of an examination was not dependent upon whether the USASCRUR 
was able to verify the alleged stressors.  As noted by the 
appellant's representative, an examination was not performed 
on remand.  

Another reason for the May 1996 remand was to permit the RO 
to make a determination as to whether the appellant was in 
combat and whether the occurrences that he identified as PTSD 
stressors occurred in combat.  The Board notes, however, that 
the claims folder contains no documentation of those 
determinations having been made.  The RO did prepare a 
summary of the appellant's claimed stressors and submit it to 
the U.S. Armed Services Center for Research of Unit Records 
(formerly known as the U.S. Army & Joint Services 
Environmental Support Group (ESG)) (USASCRUR), so it appears 
that the RO may have concluded that the appellant had no 
combat and as a result his noncombat stressors required 
verification; however, the record contains no reasons or 
bases for a such a determination, if it was made.  

Additionally, the USASCRUR responded to the RO's inquiry by 
indicating that the full names of casualties and complete 
unit designations were necessary.  The only evidence in the 
record suggesting that the RO again requested such further 
information from the appellant appears as a notation in the 
December 1998 rating decision and the December 1998 
Supplemental Statement of the Case (SSOC) that the USASCRUR 
required names.  Although the rating decision and the SSOC 
report that the appellant had previously reported he was 
unable to recall names of the casualties, the Board notes 
that in a similar situation, the United States Court of 
Appeals for Veterans Claims (Court) held that VA did not 
fulfill its duty to assist under 38 U.S.C.A. § 5107(a) (West 
1991) and VA's Adjudication Procedure Manual, M21-1, Part VI, 
para. 7.46(g)(5) (now found in para. 11.38(f)(5)), when it 
did not again contact the appellant and afford him the 
specific opportunity to respond to USASCRUR's request for 
additional information.  Cohen v. Brown, 10 Vet. App. 128, 
149 (1997). 

The Board points out that in Stegall v. West, 11 Vet. App. 
268 (1998), the Court held that a Board remand in an appeal 
involving a well-grounded claim created the right to 
compliance with the remand order.  As noted above, the RO did 
not complete the action directed by the Board in its May 1996 
remand.  To ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The appellant should be afforded a VA 
psychiatric examination by a board of two 
(2) psychiatrists who have not previously 
examined him, if possible, to determine 
the diagnosis of all psychiatric 
disorders that are present, including but 
not limited to PTSD.  If PTSD is 
diagnosed, the stressor or stressors 
supporting that diagnosis should be 
identified.  If the examiners find other 
mental disorders, an opinion should be 
rendered as to whether the disorders have 
their origin in service.  The examination 
reports should reflect review of 
pertinent material in the claims folder.  
The examiners should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the appellant's 
psychiatric status.  If a diagnosis of 
PTSD is deemed appropriate, the examiners 
should comment upon the link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the RO.  The reports of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished if not 
currently of record.  The claims folder 
must be made available to the examiners 
for review before the examination.  

2.  The RO should review the appellant's 
service personnel record and make a 
determination as to whether the appellant 
was in combat when the claimed stressors 
occurred.  The reasons or bases for that 
determination should be clearly 
explained.  

3.  The RO should advise the appellant 
that USASCRUR indicated that additional 
information was necessary to assist him 
in verifying the stressor events he 
previously identified.  

4.  The RO should then review the record 
and ensure that all of the above actions 
have been completed.  When the record is 
complete, the claim should be 
readjudicated.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, a SSOC should be prepared and the 
appellant and his representative should be given the 
applicable period to respond.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Michael A. Pappas 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


